DETAILED ACTION
Notice to Applicant
This communication is a first Office Action, non-final, on the merits.  Claims 1-16, as originally filed on 12/20/2018, which claims priority to Provisional Applications 62/613638, filed on 1/4/2018, is currently pending and has been considered below. 
Claims 1-16 is pending.
Effective Filing Date: 1/4/2018
Assignment Data: None
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating requirements and making decisions (as interpreted by the 35 U.S.C. 112 rejections below). 
The claims fall under the abstract idea of a mental process because there are no computer components recited in any of the claims, including the dependent claims. There are no technical or additional elements. Even in claim 16, the cloud based service is not positively recited and it is not clear what, if any, involvement the cloud has in generating, collecting, and protocolling each answer. 
Further, claim 16 is additionally rejected as being software per se because the claim simply recites that it is directed to a software application with no technical components. 
MPEP 2173.06
Prior Art Rejection of Claim Rejected as Indefinite
MPEP 2173.06 states:
“All words in a claim must be considered in judging the patentability of a claim against the prior art. In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970). The fact that terms may be indefinite does not make the claim obvious over the prior art. When the terms of a claim are considered to be indefinite, at least two 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

First, where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable. See, e.g., Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984). When making a rejection over prior art in these circumstances, it is important for the examiner to point out how the claim is being interpreted. Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The first approach is recommended from an examination standpoint because it avoids piecemeal examination in the event that the examiner’s 35 U.S.C. 112, second paragraph rejection is not affirmed, and may give applicant a better appreciation for relevant prior art if the claims are redrafted to avoid the 35 U.S.C. 112, second paragraph rejection.”
The Examiner is alerting Applicant to this section because the claims, as currently written, are too broad in scope to conduct an appropriate prior art search.  However, as will be discussed below, in an effort to further compact prosecution, the Examiner will use the broadest reasonable interpretation of the claims to identify principles in the Specification and find prior art.      
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, there are several aspects in most claims that render the claimed subject matter indefinite and subject to an In Re Steele analysis as described above. The Examiner will go through each of these aspects and how they will be interpreted for the prior art rejection. 
Beginning with claim 1, it is not clear what “quality of a call of decision is sufficient.” First, does quality mean literal quality – as in sound quality? Does it mean quality in terms of substance? Is this also a phone call or is it a statement of a decision? Also, the term sufficient is a term of degree and it is unclear what the metes and bounds of sufficient is. 
The next limitation states “when the call of decision quality criteria is met,” but there is lack of antecedent basis for any specific quality criteria, especially in light of how unclear the prior limitation of this determination of call quality is met. Further, this limitation states “when” the call decision quality is met, but what happens if it is not met? Does this step not get executed? Then it is unclear what “deciding about a comprehension” means. What is being decided? Is there a criteria for comprehension? What does “about” a comprehension refer to? 
The next limitation then states “when a common comprehension on the commitment is agreed,” but again, 1) Does this step get executed if this common comprehension is not agreed to, and 2) what is this common comprehension? What is the definition of a common comprehension? Then this limitation states “deciding about a first commitment,” but it is not clear what this decision is or how a first commitment is decided “about.” 

The last limitation states that if a commitment is achieved to generate the jointly supported decision, but what is a “jointly supported decision.” What are the metes and bounds of jointly supported? Is it completely supported by all parties – if so how many parties? Partially supported? What exactly does support mean? 
Claim 2 then further brings in the same deficiencies as claim one because it calls for determining whether a quality of a call of decision achievable at all, but as discussed above it is not clear what a quality of a call of decision even is. 
The same problem presents in claim 3. 
Claim 4 then attempts to specify what the generating requirements step entails, but this claim simply states that questions are to be considered until the process is “at least interrupted.” What does this mean? Any process can be interrupted by even the slightest pause. 
Claim 5 further attempts to specify the generating requirements limitation, but it is not clear how making a decision on whether all authorities are present is generating a requirement. The making of a decision is not a requirement in this context. Further, the claim does not define what authorities are or what makes a certain authority required. 
Claim 6 has a similar problem in that the decision is not a requirement, but even if it was, the determination that all participants are cooperative is completely unbounded. What exactly is the definition of cooperative? 

Claim 8 has the same issue because how does a definition of the number of open questions relate to understanding a commitment? 
Claim 9 similarly states that a comprehension includes deciding whether open questions are selected or whether comprehension is possible. What goes into deciding whether comprehension is possible? What are the limits of open questions? 
Claim 10 recites “the” aborting decision but again this is part of a step that may or may not occur. 
For claims 11-13, there is no definition or antecedent basis of what a “necessary” decision is. There is no definition of antecedent basis of an “authorized” participant. Claims 12-13 list key scale values, but what is the difference between any of the first 5 and any of the last 3? Also how can anyone “surely” state that a commitment can be reached? Further what is this key scale and what are the defined measures? 
Claims 14-15 appear to be duplicated claims, but again it is not clear if these steps need to be executed or who the participants are because they are not recited in claim 1.  
Claim 16 appears to be a different independent claim but it refers back to the “aforementioned” commitment process. Is this from claim 1? What is the designing questions or the collecting and protocolling each answer? Who are the participants?      
Ultimately since the scope of the claims cannot be interpreted from the way the claims are written, the Examiner will simply interpret all claims together as two parties coming to an agreement on a process.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Marlin (US8635027B2), hereinafter “Marlin.” 
Regarding claims 1-16, please refer to the 35 U.S.C. 112 rejections above, and the stated interpretation written above. In accordance with that, as well as In re Steele, Marlin discloses at least two parties coming together on an agreement. Figs. 11-13, particularly Fig. 12 discloses a case, conditions for the case and discovery, sending specifications to the other attorneys, accepting, rejecting, and proposing workarounds, and meeting and conferring on the agenda item.  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687